Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 10/18/2022, regarding the 112(a) rejection, have been fully considered but they are not persuasive.
With regard to the 112(a) rejection, applicant argues that the bottom surface not having openings is not new matter because it is shown in Fig. 2 and Fig. 3. The examiner respectfully disagreed and explained that negative limitation or exclusionary proviso must have basis in the original disclosure and applicant's figures, not only they are schematic and don't show every feature, but they also show only parts of the channel, as applicant has rightly pointed that out in their remarks (see remarks of 09/15/2022, page 7, “Fig. 2 illustrates a portion of the channel" in the 5th paragraph. Also see remarks of 10/18/2022, 5th paragraph noting that “it makes no difference that the figures are schematic and don't illustrate the entirety of the channel” and “FIG. 2 clearly illustrates a significant length of the channel 206”). Applicant argues that because FIG. 2 illustrates a significant length of the channel 206 that only includes dimples 204 and that is without openings, and the skilled artisan viewing FIG. 2 would understand that other portions of the channel that are not shown in FIG. 2 could also be provided without openings. This is not persuasive because one cannot look at a part of a channel and infer that other parts are necessarily the same. Moreover, Fig. 2 and 3 are only an example implementation of the rotor assembly. 

Claim interpretation
Based on the specification, the “geometric center” of the rotor, recited in claims 1, 2, 12, and 17, is interpreted as the longitudinal or axial centerline axis of the rotor (see [0022] of specification and 104 in Fig. 1, 2).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 12, 16, 18, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, the limitation “the bottom surface of the channel does not have an opening” of claims 1 and 12 is newly presented, has not been previously disclosed in the specification, and does not find direct support in the originally filed disclosure, hence it is considered new matter. Any negative limitation or exclusionary proviso must have basis in the original disclosure (see MPEP 2173.05(i)). With regard to the specification, there is no specific disclosure in the specification that the bottom surface of the channel does not have an opening. With regard to the figures, they are schematic. They also only show some of the elements and features, not all of them. For example, Fig. 1 is depicting a gas turbine engine. Paragraph [0007] of the specification discloses that “FIG. 1 illustrates an example gas turbine engine that can be utilized within an aircraft”. Nonetheless, we know for a fact that Fig. 1 does not depict all of the elements and features of a gas turbine engine that can be utilized within an aircraft. Moreover, drawings only depict preferred embodiments and not all of the embodiments. This is evident from the specification as paragraph [0008] discloses that “FIG. 2 is an example implementation of the rotor assembly”, paragraph [0009] discloses that “FIG. 3 is cross sectional view of the example implementation of the rotor assembly FIG. 2”, and paragraph [0029] discloses that “FIG. 2 illustrates an implementation of the example rotor assembly 130 coupled to an example shaft 200”, and “Although FIG. 2 illustrates an example implementation including the balance weights 202 in conjunction with the rotor assembly 130 of FIG. 1, the balance weights 202 can be implemented in conjunction with different drive shafts and/or in different rotor types”, clearly pointing to the fact that Fig. 2 and 3 are merely one example of the rotor assembly and not the only embodiment, hence without a specific disclosure that “the bottom surface of the channel does not have an opening”, the originally filed disclosure is lacking support for the possession of this feature. Thus, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant application.
Claims 2-5, 7-10, 16, 18, 19, and 21 are rejected due to their dependency from a previously rejected claim.

Allowable Subject Matter
Claims 1-5, 7-10, 12, 16, 18, 19, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 10/18/2022 have obviated the rejections of record. Accordingly, claims 1-5, 7-10, 12, 16, 18, 19, and 21 are allowable over the prior art because the prior art does not disclose a lock nut having a first sidewall; a channel defined by the first sidewall of the lock nut and the bottom surface and the second sidewall of the rotor assembly when the lock nut and the rotor assembly are attached together, wherein the first sidewall and the second sidewall retain the weight within the channel and inhibit the weight from exiting the channel through the open top side when the lock nut and the rotor assembly are attached together, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application, nor is there any motivation, to modify the prior art for these deficiencies, because it would render the primary reference unsatisfactory for its intended purpose, and also would be improper hindsight reconstruction, and also changes the principle operation of the primary reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar rotors with channels and balancing weights such as:

    PNG
    media_image1.png
    599
    342
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    685
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    812
    594
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    557
    713
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    897
    588
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    892
    607
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    850
    517
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    853
    584
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             


/J. Todd Newton/           Primary Examiner, Art Unit 3745        
12/15/2022